internal_revenue_service number release date index number ----------------------------- -------------------------- ---------------------------------------- ------------------------------- re ---------------------------------------------------- - --------------------------------------------------------- --- ---------- - department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 - plr-155257-02 date date legend p a b c d e f g h j k l m n state a site y site z date date date date dollar_figurea --------------------------------- ------------------------------------- ---------------- --------------- ----------------------------------- ---------------------- --------------------------------------------- ----------------------------------- ------------------------------------------------------------ -------------------- ------------------ ----------------------------------------- ------------------------------------- ------------------------------------ ------------------------------- ------------- ---------------------------------------------------------------- ------------------- ----------------------------------------------------------------- ------------------- ------------------ --------------------- --------------------------- ------------------- --------------- plr-155257-02 dear ------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of p by its authorized representative requesting rulings under sec_29 and sec_702 of the internal_revenue_code facts the facts as represented by p and p’s authorized representative are as follows p is a limited_partnership organized under the laws of state a a owns a percent general_partner interest in p b owns a dollar_figure percent limited_partner interest in p and c owns a dollar_figure percent limited_partner interest in p b and c are indirect subsidiaries of d and are members of the affiliated_group_of_corporations filing a consolidated_return of which d is the common parent p is the sole owner of e which is treated as a disregarded_entity for federal_income_tax purposes effective on date p purchased a synthetic_fuel_manufacturing facility facility from j in exchange for i a cash down payment of dollar_figurea ii a promissory note that requires payments over time and iii the assumption of certain liabilities of j the promissory note has a fixed component which may be revised after months to take into account p’s actual rate of synthetic_fuel production and a contingent component which is based on sec_29 credits generated by p the promissory note and the assumed obligations are described in p’s ruling_request p represents that based on the expected production level of the facility on date the net present_value of the cash the assumed obligations and the payments under the fixed component of the promissory note will exceed percent of the net present_value of the total consideration projected to be paid_by p to j for the purchase of the facility the facility was constructed pursuant to a construction_contract dated date that was assigned to h the construction_contract includes a description of the facility to be constructed a completion date and a price the construction_contract does not provide for liquidated_damages p has provided an opinion of counsel that the construction_contract was binding and enforceable under applicable state law as of date on date j purchased all of the member interests in h and h became treated as a disregarded_entity for federal_income_tax purposes the facility is designed to be moveable so it can be relocated to a new site as needed the facility originally was constructed at a coal preparation and wash plant located at site y p represents that the facility was in a condition or state of readiness and availability for its specifically assigned function and was operational before date p relocated the facility to a parcel of land at site z the facility consists of three lines for the production of solid synthetic_fuel from coal each of the facility’s three production lines includes a 7-ton surge bin with a screw plr-155257-02 feeder a process feed belt a screw conveyor a conditioner mixer and a pellet mill which comprise the essential components of the facility a number of modifications have been made to the facility and its related equipment at various times after date the facility and the modifications to the facility and its related equipment are described in p’s ruling_request p represents that the modifications did not change the actual synthetic_fuel production system in any material way and that the essential components of each of the facility’s three production lines were retained in connection with the relocation p also represents that the modifications to the facility and the process will not lead to any significant increase in the production from the facility over the production achievable prior to such modifications in the ruling_request p represents that the fair_market_value of the original property incorporated into the relocated facility is more than percent of the facility’s total fair_market_value immediately following the relocation or replacement ie the cost of the new or replacement_property included in the facility plus the value of the original property p anticipates that the expenses of producing and selling synthetic_fuel including the cost of coal feedstock will exceed related revenues on an economic basis and p will claim depreciation and amortization deductions with respect to its investment in the facility thus p anticipates that the operation of the facility will generate a net_loss for federal_income_tax purposes the limited_partnership agreement of p requires each partner to make monthly capital contributions based on the amount of sec_29 credits allocated to such partner to fund operating losses and to satisfy p’s obligations including the assumed obligations and the promissory note in addition following the receipt of this letter_ruling each partner is required to make an additional one-time capital_contribution based on the amount of sec_29 credits previously allocated to such partner subject_to certain special allocations intended to comply with the regulations under sec_704 the partnership_agreement allocates profits and losses including depreciation and amortization deductions and credits to the partners in accordance with their percentage interests in p p entered into a lease agreement with k an affiliate of l and m pursuant to which p pays a fixed fee annually to lease a parcel of land at site z and acquire certain easements for the relocation reassembly and operation of the facility and the processing of coal feedstock to produce synthetic_fuel p entered into a facility operating_agreement with n an affiliate of k for the operation and maintenance of the facility under this agreement n provides workers and certain services and equipment to p for a fixed fee per ton of synthetic_fuel meeting certain standards p entered into an exclusive coal feedstock supply agreement appointing k as its exclusive supplier of coal feedstock the price per ton of coal feedstock is k’s actual plr-155257-02 cost plus any transportation costs plus a fixed supply fee per ton p’s coal feedstock will consist of coal fines or crushed coal comprised of particles the majority of which by weight are no larger than inch p entered into an exclusive agreement for the marketing of synthetic_fuel with k under this agreement k will act as p’s agent for marketing all the synthetic_fuel produced by the facility p will pay k a fixed fee per ton of synthetic_fuel sold as a result of k’s efforts adjusted for a premium or penalty based upon the average price of synthetic_fuel sales p entered into a technology license agreement with g pursuant to which p acquired a limited license to use g’s proprietary process to produce synthetic_fuel in exchange for a royalty based upon p’s synthetic_fuel production and sales as described in p’s ruling_request p also entered into a proprietary reagent supply agreement with g pursuant to which p will purchase its requirements of chemical reagent for use in the production of synthetic_fuel although g is the exclusive supplier p may purchase chemical reagent from an alternative supplier if g cannot satisfy p’s requirements or if the chemical reagents supplied by g are not effective to create a chemical change to the particular coal feedstock f will provide management administrative and technical services to p and e in exchange for a fixed monthly fee plus a fixed fee per ton of qualified_fuel sold during the applicable_month p’s ruling_request contains a detailed description of the process employed at the facility as described the facility and the process including the feedstock and chemical reagent used to produce the synthetic_fuel meet the requirements of revproc_2001_34 2001_22_irb_1293 recognized experts in coal combustion chemistry performed numerous tests on the coal used at the facility and the synthetic_fuel product produced at the facility and submitted reports concluding that significant chemical changes occur in the chemical composition of the resulting synthetic_fuel compared to the untreated coal feedstocks these reports are included in p’s ruling_request and subsequent correspondence from p’s authorized representative the rulings requested by p are as follows p by using the process and chemical reagent described in p’s ruling_request in the facility produces a solid synthetic_fuel from coal that constitutes a qualified_fuel within the meaning of sec_29 all production of qualified_fuel from the facility will be attributable solely to p within the meaning of sec_29 and p and therefore its partners will be entitled to all sec_29 credits from the production of qualified_fuel from the facility that is sold to unrelated persons before date plr-155257-02 the contract for construction of the facility constitutes a binding written contract in effect before date within the meaning of sec_29 the facility was placed_in_service for purposes of sec_29 on the date that the facility was first placed in a condition or state of readiness and availability to produce a solid synthetic_fuel from coal as provided in sec_1_46-3 and sec_1_167_a_-11 of the income_tax regulations provided the facility was placed_in_service prior to date within the meaning of sec_29 neither the relocation of the facility to site z nor the replacement of parts of the facility described in p’s ruling_request will result in a new placed-in-service date for the facility for purposes of sec_29 or otherwise prevent the facility from continuing to be treated as placed_in_service in addition subsequent relocations of the facility to different sites or the replacement of parts of the facility will not result in a new placed-in-service date for the facility for purposes of sec_29 or otherwise prevent the facility from continuing to be treated as placed_in_service if the fair_market_value of the original property is more than percent of the facility’s total fair_market_value immediately following the relocation or replacement ie the cost of the new or replacement_property included in the facility plus the value of the original property the credits allowed under sec_29 may be passed through to and allocated among all the partners of p under the principles of sec_702 in accordance with each partner’s interest in p as of the time the credit arises for purposes of the sec_29 credit a partner’s interest in p is determined based upon a valid allocation of the receipts from the sales of the sec_29 credit qualified_fuel which is the same as the allocation of gross_income or loss from the sales of such qualified_fuel provided the facility was placed_in_service prior to date within the meaning of sec_29 the facility will continue to be treated as placed_in_service before date if sold to a new owner after such date and a termination of p under sec_708 will not affect the date the facility was placed_in_service for purposes of sec_29 or otherwise preclude the reconstituted partnership from claiming sec_29 credits for the production and sale of qualified_fuel from the facility to unrelated persons ruling requests sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as plr-155257-02 feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations is relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 based on the information submitted by p and p’s authorized representative including the test results submitted by p we conclude that the conditions of revproc_2001_34 are met and that the process and reagents used in the facility as described in p’s ruling_request and subsequent correspondence will result in a significant chemical change to the coal transforming the coal into a solid synthetic_fuel that constitutes a qualified_fuel within the meaning of sec_29 because p owns the facility and operates and maintains the facility through its agent we conclude that all production of qualified_fuel from the facility will be attributable solely to p within the meaning of sec_29 and p and therefore its partners will be entitled to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person ruling_request sec_29 and f provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date sec_29 modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 sec_29 provides that for purposes of sec_29 a facility shall be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 shall be applied by substituting date for date a contract is binding only if it is enforceable under local law against a taxpayer and does not limit damages to a specified amount eg by use of a liquidated_damages provision a contract provision limiting damages to an amount equal to at least five percent of the total_contract_price for example should be treated as not limiting damages the construction_contract executed prior to date includes such essential features as a description of the facility to be constructed a completion date and a maximum price in addition the contract does not limit damages to a specified plr-155257-02 amount p provided an opinion of counsel that the contract is binding under applicable state law prior to date therefore we conclude that the facility was constructed pursuant to a binding written contract for purposes of sec_29 ruling requests sec_29 and f provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date sec_29 modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 which qualified_fuels include solid synthetic fuels produced from coal or lignite sec_29 provides that for purposes of sec_29 a facility shall be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 shall be applied by substituting date for date to qualify for the sec_29 credit p’s facility must be placed_in_service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_167_a_-11 and sec_1_46-3 of the income_tax regulations placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 we conclude that the facility was placed_in_service for purposes of sec_29 on the date the facility was first placed in a condition or state of readiness and availability to produce a solid synthetic_fuel from coal revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility’s total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 provided p’s facility was placed_in_service prior to date within the meaning of sec_29 relocation of p’s facility after june plr-155257-02 or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility for purposes sec_29 or otherwise prevent the facility from continuing to be placed_in_service if the fair_market_value of the original property is more than percent of the facility’s total fair_market_value at the time of relocation or replacement when property is placed_in_service is a factual determination and we express no opinion on when p’s facility was placed_in_service revrul_94_31 describes a windfarm that consists of an array of wind turbines towers pads transformers roadways fencing on-site power collection systems and monitoring and meteorological equipment notwithstanding that the windfarm consisted of all of these items the ruling concludes that the facility for purposes of sec_45 is confined to the property on the windfarm necessary for the production of electricity from wind_energy emphasis added the present situation is similar to revrul_94_31 thus for purposes of determining the facility’s total fair_market_value at the time of relocation or replacement the facility consists of the process equipment directly necessary for the production of the qualified_fuel starting at the immediate input of the coal and chemical reagents to the pug mills or mixers including any coal hoppers and reagent tanks directly feeding the pug mills or mixers through the output from the pellet mills or other forming equipment including output hoppers if any hence the facility’s total fair_market_value includes the process equipment such as the mixers the pellet mills the equipment necessary to interconnect such equipment the electrical instrumentation control systems and auxiliaries related to such equipment including the structures that house such electrical instrumentation and control systems the foundation platform s for the above-referenced equipment and an appropriate allocation of the engineering project management overhead and other costs assignable to the relocation of such equipment and construction the facility’s total fair_market_value does not include costs associated with the purchase and installation of equipment that supports the operation of the facility but is not directly necessary for the production of the qualified_fuel such as coal beneficiation or preparation equipment eg crushers screens dryers or scales other material handling or conveying equipment eg stacking tubes transfer towers storage bunkers mobile equipment hoppers or conveyors certain site improvements eg fencing lighting earthwork paving separate office and bathhouse trailers for facility personnel and buildings if a building for purposes of sec_168 of the code sampling and quality control may be necessary for operational control of a production facility however a particular type of sampling equipment generally is not necessary for the production of qualified_fuel thus the costs of sampling equipment are excluded from the facility’s total fair_market_value unless the particular sampling equipment is necessary for operational control of the facility ruling_request under sec_7701 the term taxpayer means any person subject_to any internal revenue tax sec_7701 provides that the term person includes an plr-155257-02 individual trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner’s income_tax by taking into account separately the partner’s distributive_share of the partnership’s other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary under sec_1_702-1 of the income_tax regulations the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if i the partnership_agreement does not provide for the partner’s distributive_share of income gain loss deduction or credit or item thereof or ii the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof lacks substantial economic_effect under sec_1_704-1 allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners’ capital accounts thus these allocations cannot have economic_effect under sec_1 b ii b and the tax_credits and tax_credit recapture must be allocated in accordance with the partners’ interests in the partnership as of the time the tax_credit or tax_credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership taxable_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners’ interests in the partnership regarding the credit or the cost giving rise to it are in the same proportion as the partners’ respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example of the income_tax regulations identical principles apply in determining the partners’ interests in the partnership regarding tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that the sec_29 credit attributable to p may be passed through to and allocated to the partners of p under principles of sec_702 in accordance with each partner’s interest in p when the credit arises for the sec_29 credit a partner’s interest in p is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel ruling_request the sec_29 credit has always been a time sensitive credit in that eligibility for the credit is determined when facilities or wells producing qualified_fuels are placed in plr-155257-02 service and when the qualifying fuels are produced and sold to unrelated persons for example the sec_44d credit as originally enacted in the crude_oil windfall profit tax act of was generally available for the production and sale of alternative fuels after date and before date on property which first began production after date the sec_29 credit has been extended by congress four times the placed-in-service deadline and the period for claiming the sec_29 credit were extended in the technical_and_miscellaneous_revenue_act_of_1988 for placed_in_service omnibus budget reconciliation act of for placed_in_service and for the end of the credit_period energy policy act of for placed_in_service and for the end of the credit_period and small_business job protection act of date for placed_in_service it is clear from the legislative_history of sec_44d that congress intended the credit to apply to facilities placed_in_service after and that the placed-in-service deadline in sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the owner of the facility the legislative_history of sec_44d clearly shows that congress wanted to encourage the production of new alternative fuels from facilities first placed_in_service after and not provide tax incentives for production capacity in service before sec_29 demonstrates that congress knows how to preclude transferees of facilities from claiming the sec_29 credit that provision provides that extension of the period for placing facilities in service after does not apply to any facility that produces coke or coke gas unless the original_use of the facility commences with the taxpayer accordingly the determination of whether a facility has satisfied the placed-in-service deadline under either sec_29 or sec_29 is made by reference to when the facility is first placed_in_service not when the facility is transferred or sold to a different taxpayer therefore provided p’s facility was placed_in_service prior to date within the meaning of sec_29 the sale of the facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 for the new owner when property is placed_in_service is a factual determination and we express no opinion on when p’s facility was placed_in_service ruling_request sec_708 provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interests in partnership capital and profits sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its plr-155257-02 assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date as discussed above the placed-in-service deadlines in sec_29 and sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the taxpayer owning the facility accordingly the determination of whether a facility has satisfied the placed-in-service deadline under sec_29 and sec_29 is made by reference to when the facility is first placed_in_service not when the facility is placed_in_service by a transferee taxpayer therefore we conclude that a termination of p under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons conclusions accordingly based on the information submitted and the representations made we conclude as follows p by using the process and chemical reagent described in p’s ruling_request in the facility produces a solid synthetic_fuel from coal that constitutes a qualified_fuel within the meaning of sec_29 all production of qualified_fuel from the facility will be attributable solely to p within the meaning of sec_29 and p and therefore its partners will be entitled to all sec_29 credits from the production of qualified_fuel from the facility that is sold to unrelated persons before date the contract for construction of the facility constitutes a binding written contract in effect before date within the meaning of sec_29 the facility was placed_in_service for purposes of sec_29 on the date that the facility was first placed in a condition or state of readiness and availability to produce a solid synthetic_fuel from coal as provided in sec_1_46-3 and sec_1_167_a_-11 of the income_tax regulations provided the facility was placed_in_service prior to date within the meaning of sec_29 neither the relocation of the facility to site z nor the replacement of parts of the facility described in p’s ruling_request will result in a new placed-in-service plr-155257-02 date for the facility for purposes of sec_29 or otherwise prevent the facility from continuing to be treated as placed_in_service in addition subsequent relocations of the facility to different sites or the replacement of parts of the facility will not result in a new placed-in-service date for the facility for purposes of sec_29 or otherwise prevent the facility from continuing to be treated as placed_in_service if the fair_market_value of the original property is more than percent of the facility’s total fair_market_value immediately following the relocation or replacement ie the cost of the new or replacement_property included in the facility plus the value of the original property the credits allowed under sec_29 may be passed through to and allocated among all the partners of p under the principles of sec_702 in accordance with each partner’s interest in p as of the time the credit arises for purposes of the sec_29 credit a partner’s interest in p is determined based upon a valid allocation of the receipts from the sales of the sec_29 credit qualified_fuel which is the same as the allocation of gross_income or loss from the sales of such qualified_fuel provided the facility was placed_in_service prior to date within the meaning of sec_29 the facility will continue to be treated as placed_in_service before date if sold to a new owner after such date and a termination of p under sec_708 will not affect the date the facility was placed_in_service for purposes of sec_29 or otherwise preclude the reconstituted partnership from claiming sec_29 credits for the production and sale of qualified_fuel from the facility to unrelated persons the conclusions drawn and rulings given in this letter are subject_to the requirements that the taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facility that is the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facility to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that the taxpayer obtains from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2003_1 2003_1_irb_1 however when the criteria of section dollar_figure of revproc_2003_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances plr-155257-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to p’s authorized representative enclosure cc sincerely joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs and special industries copy for sec_6110 purposes
